DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 7, 8, 11, 12 and 13 are objected to because of the following informalities:  
Claim 1, lines 1-2, “to reflected ultrasound reflected” should read “to a reflected ultrasound reflected”
Claim 7, line 2, “switched from a non-operating state to an operating state” should read “switched from the non-operating state to an operating state”
Claim 8, line 2, “switched from an operating state to a non-operating state” should read “switched from an operating state to the non-operating state”
Claim 11, lines 1-2, “to reflected ultrasound reflected” should read “to a reflected ultrasound reflected”
Claim 12, lines 2-3, “to reflected ultrasound reflected” should read “to a reflected ultrasound reflected”
Claim 13, lines 1-2, “to reflected ultrasound reflected” should read “to a reflected ultrasound reflected”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a current B-mode image" in line 5.  This is indefinite as “a B-mode image” has already been previously disclosed and it is unclear to the examiner if the current B-mode image is the same as the B-mode image recited in line 3. 
Claim 1 recites the limitation "a B-mode image" in line 6.  This is indefinite as “a B-mode image” has already been previously disclosed. It is unclear to the examiner if the B-mode image is the same as the B-mode image recited in line 3. For the purposes of examination the examiner is interpreting the B-mode image recited in line 6 as a new B-mode image. It is recommended that the applicant use the language “first B-mode image” and “second B-mode image” to reduce confusion.
Claim 4 recites the limitation "the B-mode image" in line 3. It is unclear to the examiner to which of the two B-mode images recited in claim 1 this limitation is referencing. It is recommended that the applicant use the language “first B-mode image” and “second B-mode image” to reduce confusion.
Claim 6 recites the limitation "the B-mode image" in line 2.  It is unclear to the examiner to which of the two B-mode images recited in claim 1 this limitation is referencing. It is recommended that the applicant use the language “first B-mode image” and “second B-mode image” to reduce confusion.
The term "deep" in claim 6 is considered to be indefinite.  The term "deep" is not defined by the claim and it is unclear to the examiner how deep the predetermined region within the B-
Claims 7 and 8 recite the limitation "a B-mode image" in line 3.  This is indefinite as “a B-mode image” has already been previously disclosed. It is unclear to the examiner if the B-mode image is the same as the B-mode images recited in claim 1. For the purposes of examination the examiner is interpreting the B-mode image recited in line 3 of claims 7 and 8 to be an additional B-mode image. It is recommended that the applicant use the language “first B-mode image”, “second B-mode image”, and “third B-mode image” to reduce confusion.
Claims 7 and 8 recite the term “immediately” in line 3 which makes the claim indefinite because it is unclear how an image can be obtained immediately before switching. “Immediately” requires “without any intervening time or space” which means that the image is obtained at exactly the same time as the switching itself. Further clarification is needed to define what type of leeway or time range “immediately” has. 
Claims 11-13 are rejected for the same reasons as claim 1 above.  It is recommended that the applicant use the language “first B-mode image” and “second B-mode image” to reduce confusion.
Claims 2, 3, 5 and 9-10 depend from claim 1 rejected above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.
Claim 14 depends from claim 13 rejected above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (US 2013/0137980, hereinafter Waters) in view of Tsuda et al. (US 2009/0149754, hereinafter Tsuda).
Regarding claim 1, Waters teaches an ultrasound diagnostic apparatus (ultrasound imaging catheter 1) for generating ([0007], lines 5-6, “the catheter can include an imaging core having an ultrasound transducer”) and displaying an ultrasound image corresponding to reflected ultrasound reflected inside a subject ([0011], lines 4-8, “the catheter apparatus can include a graphical user interface displayed using a computer processor. The interface can include an image displaying a treatment area and the ultrasound catheter, the image being updated in real-time”), the apparatus comprising a hardware processor that 

displays (fig. 7), a first display image including a current B-mode image (410) and a second display (400) image including a B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
Waters does not teach analyzing the B-mode image and determining an operation status of a treatment instrument used for treatment and displaying images based on the determination.
However, 
Tsuda teaches analyzing the B-mode image and determining an operation status of a treatment instrument used for treatment ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (operating) or non-radiation (non-operating) state) and displaying images based on the determination ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters to analyze the B-mode image and determine an operation status of a treatment instrument used for treatment and display images based on the determination. One of ordinary skill in the art would have been motivated to make this modification in order to know whether the image being generated is one generated during an operating or non-operating status of the treatment instrument, as recognized by Tsuda.
Regarding claim 2, modified Waters teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Tsuda further teaches wherein the hardware processor determines whether the treatment instrument is activated or deactivated ([0017]).
See motivation in claim 1, above. 
Regarding claim 3, modified Waters teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Tsuda further teaches wherein the hardware processor determines a 15change in the operation status of the treatment instrument ([0017]).
See motivation in claim 1, above. 
Regarding claim 4, modified Waters teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Tsuda further teaches wherein the hardware processor determines the operation status of the treatment instrument based on a change in brightness distribution in a predetermined region in the B-mode image ([0017] the predetermined region is considered to be the same as the region of interest).
See motivation in claim 1, above. 
Regarding claim 5, modified Waters teaches the ultrasound diagnostic apparatus of claim 4, as set forth above. Tsuda further teaches wherein the hardware processor determines the operation status of the treatment instrument based on at least one of an average and variance of brightness values in the predetermined region ([0017] teaches the mean brightness is being analyzed, “mean” is an alternate way to say “average”. Alternatively by comparing the brightness to a predetermined value the controller is also determining the variance of brightness from one image to another).
See motivation in claim 1, above. 
Regarding claim 6, modified Waters teaches the ultrasound diagnostic apparatus of claim 4, as set forth above, wherein the predetermined region is a deep region in the B-mode image ([0059], fig. 7 shows the region 419 is located in the deeper part of the current treatment area 411).
Regarding claim 9, modified Waters teaches the ultrasound diagnostic apparatus of claim 4, as set forth above, wherein the hardware processor highlights a treatment region of interest in the second display image ([0058], lines 13-14, “baseline target image 400 may display a target ablation region 407 (shown as a dashed semicircle)” by outlining the ablation region with a dashed semicircle the system is highlighting a treatment area).
Regarding claim 11, Waters teaches an ultrasound image display method for generating and displaying an ultrasound image corresponding to reflected ultrasound reflected inside a subject, the method comprising: 
generating a B-mode image based on a reception signal corresponding to the reflected ultrasound (410 in fig. 7 shows the current imaging being generated by the ultrasound transducer within the imaging catheter); and
5displaying, a first display image including a current B-mode image (410) and a second display (400) image including a B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
Waters does not teach analyzing the B-mode image and determining an operation status of a treatment instrument used for treatment and displaying images based on the determination. 
However, 

See motivation in claim 1, above.
Regarding claim 12, Waters teaches a non-transitory computer-readable recording medium storing a program for causing a computer in an ultrasound diagnostic apparatus for generating and displaying an ultrasound image corresponding to reflected ultrasound reflected inside a subject, to perform: 
first processing for generating a B-mode image based on a reception signal corresponding to the reflected 15ultrasound (410 in fig. 7 shows the current imaging being generated by the ultrasound transducer within the imaging catheter); and 
third processing for displaying, a first display image including a current B-mode image (410) and a second display image (400) including a B-mode image obtained 20when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
Waters does not teach analyzing the B-mode image and determining an operation status of a treatment instrument used for treatment and displaying images based on the determination. 
However, 

See motivation in claim 1, above.
Regarding claim 13, Waters teaches an ultrasound diagnostic apparatus for generating and displaying an ultrasound image corresponding to reflected ultrasound reflected inside a subject, the apparatus comprising a hardware processor that 
25generates a B-mode image based on a reception signal corresponding to the reflected ultrasound (410 in fig. 7 shows the current imaging being generated by the ultrasound transducer within the imaging catheter), 
displays, a first display image including a current B-mode image (410) and a second display image (400) including a B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment), and highlights a 30treatment region of interest in the second display image ([0058], lines 13-14, “baseline target image 400 may display a target ablation region 407 (shown as a dashed semicircle)” by outlining the ablation region with a dashed semicircle the system is highlighting a treatment area).
Waters does not teach analyzing the B-mode image and determining an operation status of a treatment instrument used for treatment and displaying images based on the determination. 

Tsuda teaches analyzing the B-mode image and determining an operation status of a treatment instrument used for treatment ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (operating) or non-radiation (non-operating) state) and displaying images based on the determination ([0023]).
See motivation in claim 1, above.
Regarding claim 14, modified Waters teaches the ultrasound diagnostic apparatus of claim 13, as set forth above, wherein the hardware processor displays information relating to an area of the treatment region of interest (chart 430, [0061]).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Tsuda as applied to claim 1 above, and further in view of Fraser (US 2006/0293598).
	Regarding claim 7, modified Waters teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
	Modified Waters does not teach when the treatment instrument has been switched from a non-operating state to an operating state, the hardware processor displays the second display image 30including a B-mode image obtained immediately before the switching.
However, 
	Fraser teaches when the treatment instrument has been switched from a non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]) to an operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]), the hardware processor displays the second display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Waters to have used the image taken during the non-operative state as the comparison image. One of ordinary skill in the art would have been motivated to make this modification to reduce the unstable nature of comparing a current view of the treatment area with an initial view of the treatment area, as recognized by Fraser ([0051]).
Regarding claim 8, modified Waters teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
	Modified Waters does not teach when the treatment instrument has been switched from an operating state to a non-operating state, the hardware processor displays the second display image including a B-mode image obtained immediately after the switching.
	However, 
	Fraser teaches when the treatment instrument has been switched from an operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to a non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including a B-mode image obtained immediately after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Tsuda as applied to claim 9 above, and further in view of Takagi et al. (US 2015/0297172, hereinafter Takagi).
Regarding claim 10, modified Waters teaches the ultrasound diagnostic apparatus of claim 9, as set forth above. 
Modified Waters does not teach the treatment region of interest has a brightness that is lower than that of a region around the treatment region of interest. 
However, 
Takagi teaches the treatment region of interest has a brightness that is lower than that of a region around the treatment region of interest ([0064], lines 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Waters to have the treatment region of interest have a brightness that is lower than that of a region around the treatment region of interest. One of ordinary skill in the art would have been motivated to make this modification in order to differentiate the treatment region from the rest of the ultrasound image, as recognized by Takagi.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793